Martha s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 2, 2014

                                      No. 04-14-00265-CV

                                       John DONOHUE,
                                           Appellant

                                                v.

                                      Martha DONOHUE,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CI19573
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        This court has issued a show cause order requiring appellant to establish this court’s
jurisdiction. Pursuant to that order, all deadlines have been stayed pending further order of this
court. Accordingly, we DENY AS MOOT the reporter’s request for an extension of time to file
the record.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court